Foley, S.
On November 8, 1901, a judgment for the sum of $269.25 was entered by Frederick C. Simons against one Edward Schulze. Nothing further was done by the judgment creditor to collect the judgment except that he filed a claim against the estate of this decedent on July 9, 1921, which was rejected in writing on June 23, 1922. No payment on the judgment or acknowledgment of the indebtedness has been made since the docketing thereof. The claim now comes before the surrogate for determination upon the accounting of the executor. The filing of the claim herein did not stay the running of the statute. Matter of Hoes, 183 App. Div. 38; Brinkman v. Cram, 175 id. 372. Section 44 of the Civil Practice Act extinguished the judgment on November 8, 1921, and the claim is, therefore, disallowed. Matter of Hoes, supra.
Decreed accordingly.